DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
Claim 1,
“receiving first status information from the first mobile correctional facility
robot, wherein the first mobile correctional facility robot is of a first type and wherein
the status information is associated with a task to be performed;
identifying, based on the first status information, the second mobile
correctional facility robot, wherein the second mobile correctional facility robot is of
a second type;
assigning, to the second mobile correctional facility robot, the task to be
performed;
receiving second status information from the third mobile correctional facility
robot;
receiving third status information from the fourth mobile correctional facility
robot, wherein the third status information is associated with a second task to be
performed; and
assigning, based on the second status information, the second task to the third
mobile correctional facility robot..”

Clam 11, 
“receiving first status information from the first mobile correctional
facility robot, wherein the first mobile correctional facility robot is of a first
type and wherein the status information is associated with a task to be
performed; 
identifying, based on the first status information, the second mobile
correctional facility robot, wherein the second mobile correctional facility
robot is of a second type; 
assigning, to the second mobile correctional facility robot, the task to
be performed;
receiving second status information from the third mobile correctional
facility robot;
receiving third status information from the fourth mobile correctional
facility robot, wherein the third status information is associated with a second
task to be performed; and 
assigning, based on the second status information, the second task to
the third mobile correctional facility robot.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful for coordinating a plurality of mobile correctional facility robots.

Conclusion
The prior art, Lee (US Pub 2013/0197718)  made of record and not relied upon is considered pertinent to applicant's disclosure. 


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664